Citation Nr: 1731319	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to April 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In February 2016, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's pre-existing right leg condition, noted on his entrance examination report, was not aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease have not all been met.  38 U.S.C.A. §§ 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran is claiming that his current right knee degenerative joint disease was the result of in-service aggravation of his pre-existing right leg condition.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (b)(2016).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (b).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In this case, the Veteran's July 1958 entrance examination notes an abnormal lower extremity in that he had a fracture of the upper end of the right femur in 1949 that was treated by closed reduction and had resulted in a leg length discrepancy of 1/4 inch.  As such, this condition was noted on entrance and the presumption of soundness does not attach.

The Veteran has a current diagnosis of right knee degenerative joint disease.  He has argued that this is the result of in-service aggravation of his pre-existing right leg fracture.  Specifically, he reported injuring his right knee while dismounting a truck while serving in South Korea in 1959.  His service treatment records do not reflect a right knee injury, but do show recurrent buckling and a diagnosis of genu recurvatum (hyperextension) that were attributed to his pre-existing right leg condition.  A September 1958 service treatment record shows complaints of right leg pain during marches and physical training, noting that he had broken his right hip in 1949 and his knee hurt currently.  Physical examination revealed approximately one-inch shortening of the right lower extremity compared to the left.  There was marked genu recurvatum of the right knee.  He was placed on a permanent physical profile and given lifts for his right shoe.  Subsequent service treatment records showing continuing complaints of right knee pain and, in January 1959, a report that his right knee buckles, which was also attributed to his pre-existing condition.  The Veteran's March 1960 separation examination found fracture of right femur with malunion following shortening or more than one inch and with marked knee disability; secondary to fracture sustained on October 17, 1949.  This condition was found to have existed prior to service and was not aggravated by service.  Nevertheless, the mention of shortening and marked knee disability draws into question whether the Veteran's pre-existing right leg condition increased in severity during his military service.  

The remaining question is whether there is an increase in symptoms that leads to a conclusion that the Veteran's pre-existing right leg condition was aggravated during his military service.  To this end, the Veteran underwent VA examinations in June 2014 and an addendum medical nexus opinion in May 2016.  The June 2014 VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Specifically, this examiner found that the Veteran's right leg condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that after the Veteran's separation from service, he worked in jobs that required climbing, squatting, and bending.  This examiner found that there was no objective medical evidence to suggest that the current right knee condition was aggravated beyond its natural progression by his in-service complaints.  Unfortunately, as noted in the February 2016 remand, the June 2014 examiner did not address the increased leg length discrepancy before rendering a negative opinion.  Thus, that opinion was inadequate.

This increase in leg discrepancy was addressed by the May 2016 examiner.  This examiner reviewed the objective evidence of record, including the June 2014 examination, and then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this addendum opinion was adequate for VA purposes.  The May 2016 examiner found that the Veteran's pre-existing right leg condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  He stated that the Veteran's increase in symptoms during service should not to be construed as an increase in severity of the condition.  This examiner noted that the Veteran sustained a high energy injury to the right leg at the age of 14 and, based on the 1960 x-ray findings, this injury healed poorly, resulting in tibial plateau displacement, which strongly suggests a simultaneous knee and hip injury at the age of fourteen.  As a result, the Veteran's tibial plateau was altered by 20 degrees, which explained his genu recurvatum.  With regard to the increase in the measured leg discrepancy, this examiner noted that there was no process discoverable in the service treatment records to which one could rationally attribute a one inch loss of leg length in the two years between enlistment and discharge, no natural progression of his displaced tibial plateau during service to which a permanent worsening of the condition could be attributed, and no in-service injury of sufficient energy by which to attribute a permanent worsening of the underlying condition.  Thus, this examiner found that the Veteran's pre-existing right leg condition was not aggravated by an in-service event, injury or illness.

To the extent that the Veteran has provided lay evidence of aggravation of his pre-existing right leg condition, the Board finds that this is a complex medical question as it requires the ability to differentiate between the presence of symptoms and an actual increase in severity of the underlying condition.  The record does not suggest that the Veteran has the requisite knowledge or training to make any such differentiation.  As such, he is not competent to provide lay evidence of aggravation.

Moreover, the Veteran's recent lay statements regarding his increased symptoms are not found to be credible.  In his lay statements, the Veteran has argued that his symptoms began in service and therefore this condition was aggravated by service.  Specifically, he stated that he had no difficulties following this pre-service fracture and instead was able to box and play football and baseball.  See e.g., October 2014 Notice of Disagreement.  This directly contradicts his in-service statements.  At the time of his March 1960 consultation, the Veteran reported treatment for his fracture include three months in a cast followed by use of crutches before resuming full activity, but he was unable to participate in sports and attributed that to a difference in leg length.  The Board finds that the Veteran had strong incentive to provide an accurate medical history during his consultation in service as he was seeking treatment for this condition.  Given that his recent statements are somewhat inconsistent with the March 1960 statements, these inconsistencies in the recent statements are deemed not credible.  Moreover, this inconsistency is significant because while the service treatment records concede an increase in symptoms, to include pain and buckling, in service, they also show that the Veteran's pre-existing condition had prevented the Veteran from participating in sports and this in-service increase in symptoms coincided with physical training.  Physical training and sports are similar activities.  Thus, a showing that the Veteran was not able to participate in sports prior to his enlistment is relevant in determining whether aggravation occurred.

Based on the above, the preponderance of evidence is against service connection for a right knee degenerative joint disease and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee degenerative joint disease is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


